Citation Nr: 0427597	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for nervousness, night 
sweats, loss of sleep and shyness, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1991 and was deployed to the Persian Gulf from 
October 1990 to February 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the RO in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for headaches and service connection for nervousness, night 
sweats, loss of sleep and shyness, to include as due to an 
undiagnosed illness, and the VA has made reasonable efforts 
to develop such evidence.

2.  The veteran had active duty service in Southwest Asia 
during the Persian Gulf War.

3.  Headaches are not the result of a disorder of service 
origin or attributable to any incident therein.

4.  The evidence of record does not show objective 
indications of chronic disabilities resulting from 
undiagnosed illnesses manifested by nervousness, night 
sweats, loss of sleep and shyness.  




CONCLUSION OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2003).

2.  Service connection for nervousness, night sweats, loss of 
sleep and shyness as due to undiagnosed illness is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159, because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the rating action dated in July 1998 was issued 
before the enactment of the VCAA.

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 1999 Statement of the Case and May 2004 Supplemental 
Statement of the Case, and December 2002 correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in December 2002, in which the veteran was advised of 
the type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Factual Background

The veteran served on active duty from October 1987 to 
September 1991 and was deployed to the Persian Gulf from 
October 1990 to February 1991.

A review of the veteran's service medical records includes a 
report of medical examination, conducted in September 1987, 
for enlistment purposes.  The veteran's psyche and head were 
clinically evaluated as normal.  In an August 1991 report of 
medical examination, the veteran's psyche and head were again 
clinically evaluated as normal but a notation was made which 
indicated a scar was present on the veteran's forehead.  In 
an August 1991 report of medical history, the veteran noted 
history of a head injury and the examiner documented a 
laceration of the forehead which occurred in 1990 which was 
sutured with no sequelea.

Private outpatient treatment records dated January 1994 to 
March 1998, reflect continuing treatment for complaints of 
headaches.

In July 1996, a computed tomography (CT) scan of the 
veteran's head was performed at Marietta Memorial Hospital.  
The diagnostic impression revealed the veteran's head to be 
within normal limits.  

Additional treatment records from Marietta Memorial Hospital 
indicate that the veteran was initially admitted in July 1997 
for treatment of a single severe episode of major depressive 
disorder with psychotic features.  His pertinent diagnoses at 
time of discharge included, single severe episode of major 
depressive disorder, anxiety disorder, and hemicranial 
headaches, which were in remission.  During his admission he 
underwent a neurological consultation regarding headaches 
which were atypical in the setting of atypical depression.  
The examiner opined that while the history of sudden 
cessation of headaches was unusual, there was no suggestion 
of a worrisome underlying neurological problem.  He was 
discharged 6 days later.

Private outpatient treatment records, dated August 1997 to 
January 1998, described treatment of the veteran for a single 
episode of major depressive disorder with psychotic features 
and an anxiety disorder with limited PTSD symptoms.  In an 
August 1997 progress note, the veteran reported experiencing 
nightmares about the Persian Gulf War.  In subsequent 
treatment notes, the physician indicated that the veteran was 
sleeping very well.  In a December 1997 treatment note, the 
veteran reported that when he experienced severe headaches he 
also had thoughts of suicidal ideations.  

VA treatment records, dating from September 1997 to February 
1998, show the veteran was initially seen for complaints of 
depression, severe headaches, nightmares pertaining to the 
Persian Gulf War and nervousness.  During a December 1997 
neurology consult, the veteran reported a history of 
headaches.  The diagnosis was muscle contracture headache.  A 
December 1997 VA CT scan of the veteran's head, showed no 
intracranial hemorrhage or mass effect.

In December 1997, the veteran voluntarily admitted himself to 
the VA hospital.  On admission he complained of chronic 
headaches and anxiety.  During his stay, a nursing note 
indicated that he slept well, was quiet and cooperative.  

In a statement dated January 1998, from an acquaintanance of 
the veteran's, he reported that when the veteran returned 
from Desert Storm, he was shy and introverted.  He recounted 
occasions when he sat up at night with the veteran listening 
to him talk about his nightmares and trying to calm him down.  

In a statement from the veteran's wife, dated April 1998, she 
reported that the veteran could not sleep at night due to 
nightmares and night sweats.  She further recalled days when 
the veteran sat in the corner because his headaches were so 
severe he could not stand.

In an April 1998 statement from the veteran, he indicated 
that he first experienced headaches and nervousness while he 
was on deployment for Desert Storm.  Other symptoms, such as 
sleeplessness and night sweats he experienced after his 
return from the Persian Gulf.  

An April 1998 VA fee-basis general medical examination report 
shows the veteran complained of nightmares and insomnia.  He 
reported missing approximately one day a week of work as a 
result of his sleep deprivation.  He further complained of 
right frontal headaches with right facial numbness lasting 
one to three days.  He reported a history of a previous head 
injury in 1989 when he was struck with a piece of boiler pipe 
while rebuilding a boiler.  The pertinent diagnostic 
impression included a history of insomnia and recurrent 
cephalgia, rule out post-traumatic headaches syndrome.  
Results from an April 1998 neurological examination, 
performed in conjunction with the above examination, showed 
status post closed head trauma related headache syndrome, 
normal neurological examination.

During a January 2000 videoconference hearing, the veteran 
testified that his headaches began when he returned from 
overseas.  He reported occasional night sweats and indicated 
that he slept five to six hours a night.  In regards to 
shyness, he reported that he stayed away from crowds.  

In September 2001, the veteran underwent a VA examination.  
He complained of night sweats which only occurred when he had 
night terrors and flashbacks from his post-traumatic stress 
disorder.  He denied any fever and chills and reported that 
the night sweats were associated with his anxiety and his 
psychiatric conditions.  In regards to headaches, he 
indicated that he experienced severe headaches approximately 
two times a month.  They generally appeared on the right side 
of the frontal region of his head and lasted two to three 
days.  He reported photosensitivity and when this occurred he 
had to go to a dark, quiet room in order to decrease the 
pain.  The examiner opined that no complaints of headaches in 
service were noted but as the veteran was in the Gulf War he 
could very well have been exposed to any numerous unknown 
entities which could have caused cephalgia.  He further 
opined that it was at least as likely as not that the 
veteran's right-sided cephalgia was related to service 
connection, although it could not be proven.  The impression 
was atypical migraine cephalgias.  A Magnetic Resonance 
Imaging (MRI) of the brain was obtained in conjunction with 
the examination.  It showed no significant abnormality.

During a September 2001 psychiatric evaluation, the veteran 
complained of nervousness, an increased level of anxiety, 
depression, difficulty falling asleep and staying asleep, 
irritability, unable to relate to people, avoidance of big 
crowds and frequent nightmares.  His Axis I diagnosis was 
major depressive disorder, in partial remission and 
generalized anxiety disorder.  The examiner opined that the 
veteran's symptoms of depressed mood with markedly diminished 
interest or pleasure in all or almost all activities, 
insomnia, feeling of restlessness and at times being slowed 
down, were all attributed to major depressive disorder.  His 
feelings of nervousness, anxiety and worry, irritability and 
sleep disturbances were all symptoms of generalized anxiety 
disorder.  

In VA medical statements from B.I., M.D., dated May 2003 and 
August 2003, she indicated that after a review of the 
veteran's claims folder, the veteran's current headache 
disorder was not related to any military service time or to 
incidents which occurred in the military.  The physician 
explained that post-traumatic headaches were chronic in 
nature and occurred proximal to the inciting injury, and that 
the veteran's history and symptoms were inconsistent with 
post-traumatic headaches.  

In August 2003 the veteran underwent a VA mental disorders 
examination.  The examiner concluded that the veteran's 
symptoms of depression, too much or too little sleep, and 
loss of interest in family, were all symptoms of major 
depression.  His Axis I diagnosis was recurrent major 
depressive disorder with psychotic features.  

 
Analysis
Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).   Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.    Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 2002).  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be codified 
as amended at 38 U.S.C. § 1117) (providing compensation for a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, and any 
illness determined by regulation to warrant presumptive 
service connection).

Regulations clarify that a veteran of the Persian Gulf War 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  38 
C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be codified 
as amended at 38 U.S.C. § 1117(g)).  It is emphasized that 
the disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 66 Fed. Reg. 
56,614 (Nov. 9, 2001) (interim final rule).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Entitlement to service connection for headaches

Service medical records reflect treatment for a laceration of 
the head in 1990, which was sutured with no sequelea.  The 
first medical evidence of headaches after service is dated in 
1994, 3 years after separation from service.

At a September 2001 VA examination, the examiner opined that 
it was at least as likely as not that the veteran's right-
sided cephalgia was related to service connection, although 
it could not be proven.  However, he stated in his opinion 
that, "The veteran did appear to complain of headaches while 
in the military."  The Board is unable to find any 
references to headaches in the service medical records, and 
is puzzled as to the reasons and bases for the physician's 
statement.  In May 2003, the veteran was examined for the 
headache disorder.  This examiner concluded that the 
veteran's headaches were not related to service.  The 
examiner presented a logical explanation complete with 
reasons and bases for his opinion (post-traumatic headaches 
were chronic in nature and occurred proximal to the inciting 
injury, and that the veteran's history and symptoms were 
inconsistent with post-traumatic headaches).  

The veteran has asserted that he incurred headaches as a 
result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that it is not at least as likely as not 
that the veteran's headaches were incurred in service.  The 
claim for service connection for headaches must be denied.  

Disability Due to Undiagnosed Illness

The veteran asserts that he has nervousness, night sweats, 
loss of sleep and shyness, associated with his service in the 
Persian Gulf.  Service records show that he served in the 
Desert Shield/Storm from October 1990 to February 1991.  
Assuming that such service satisfies statutory and regulatory 
requirements for Persian Gulf claims, the Board in any event 
finds that service connection is not warranted.

VA regulation requires that the evidence demonstrate 
objective indications of chronic disability resulting from 
undiagnosed illness and manifested by one or more signs or 
symptoms.  38 C.F.R. § 3.317(a)(1).  Although the veteran's 
subjective complaint of loss of sleep is among the signs and 
symptoms contemplated by the regulation, the evidence in this 
case does not reflect objective indications of chronic 
disability resulting from undiagnosed illness.  Additionally, 
there is no objective evidence of nervousness, night sweats, 
or shyness as a manifestation of undiagnosed illness.  
Without objective indications of chronic disability due to 
nervousness, night sweats, loss of sleep and shyness, there 
is no basis for a claim as a Persian Gulf undiagnosed 
illness.

The veteran has asserted that he incurred nervousness, night 
sweats, loss of sleep and shyness as a result of his service.  
As a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for an undiagnosed illness 
manifested by incurred nervousness, night sweats, loss of 
sleep and shyness.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

ORDER


Service connection for headaches is denied.

Entitlement to service connection for nervousness, night 
sweats, loss of sleep and shyness, as due to an undiagnosed 
illness is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



